  Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.923 Page 1 of 8




JOHN W. HUBER, United States Attorney (#7226)
JACOB J. STRAIN, Assistant United States Attorney (#12680)
111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
Telephone: (801) 524-5682 • Facsimile: (801) 325-3387

KALINA M. TULLEY, Asst. Chief, Antitrust Division, U.S. Dept. of Justice (IL 6210304)
ROBERT M. JACOBS, Trial Attorney, Antitrust Division, U.S. Dept. of Justice (IL 6289819)
RUBEN MARTINEZ, JR., Trial Attorney, Antitrust Division, U.S. Dept. of Justice (TX
24052278)
MOLLY A. KELLEY, Trial Attorney, Antitrust Division, U.S. Dept. of Justice (IL 6303678)

Attorneys for the United States of America


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                                Case No. 2:16-cr-00403-DS

                       Plaintiff,                        UNITED STATES’ MOTION TO
                                                         RECONSIDER ORDER REGARDING
       vs.                                               APPLICATION OF RULE OF
                                                         REASON AND REQUEST FOR ORAL
KEMP & ASSOCIATES, INC. AND                              ARGUMENT
DANIEL J. MANNIX,
                                                         U.S. District Court Judge David Sam
                       Defendants.                       Magistrate Judge Brooke C. Wells



       As this Court is aware, the Tenth Circuit recently remanded this case for further

proceedings. In its opinion, the Tenth Circuit stated that “[p]erhaps on remand the district court

will reconsider its rule of reason order. After all, the parties’ dispute before this court has

allowed this issue to be more fully explored and assessed.” United States v. Kemp, 907 F.3d

1264, 1278 (10th Cir. 2018). The Tenth Circuit also provided specific suggestions for this

Court to consider on remand. See id. at 1278.
     Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.924 Page 2 of 8




         In light of this new guidance from the Tenth Circuit, the United States now respectfully

asks this Court to set argument on whether to reconsider its order, (Dkt. 96), holding that the rule

of reason, and not the per se rule, applies to the charged customer allocation conspiracy. Now

that the issue has been “more fully explored and assessed [at the appellate level],” Kemp, 907

F.3d at 1278, this Court should have the benefit of additional briefing and argument regarding

this important issue central to this case. 1 As the Tenth Circuit and this Court have noted, this

Court has the discretion to reconsider this ruling and may reassess the arguments Defendants

made in support of the ruling and the reasons offered in their proposed order. Kemp, 907 F.3d at

1278 n.7 (noting that Fed. R. Civ. P. 54(b) and Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 12 (1983) permit this Court to revisit its earlier opinion); United States v.

Maxfield, No. 1:04CR00149 DS, 2007 WL 121128, at *1, *3 (D. Utah Jan. 11, 2007) (noting that

the “decision whether to grant or deny a motion to reconsider is committed to the court’s sound

discretion” before granting such a motion).

         After considering this motion, the subsequent responsive pleadings, and oral argument on

the merits of this question, the Court should conclude that the per se rule applies to the charged

customer allocation conspiracy and, if the United States offers sufficient evidence of that

conspiracy to reach the jury, it should instruct the jury consistently with that rule.

I.       The Per Se Rule Applies to the Charged Defendants’ Conspiracy to Allocate
         Customers.

         Notwithstanding the general rule that restraints on trade are generally assessed for

reasonability based on the rule of reason, “there are ‘certain agreements or practices which



1
  For the Court’s convenience, the United States also submits the Tenth Circuit’s opinion and the parties’ appellate
briefing as Attachments 1-4.


                                                          2
  Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.925 Page 3 of 8




because of their pernicious effects on competition and lack of any redeeming virtue are

conclusively presumed to be unreasonable and therefore illegal without elaborate inquiry as to

the precise harm they have caused or the business excuse for their use.’” Kemp, 907 F.3d at

1272 (quoting Northern Pac. Ry. Co., v. United States, 365 U.S. 1, 5 (1958)). This approach is

known as the per se approach. Kemp, 907 F.3d at 1272.

       This Court’s rule of reason order concluded that the per se approach did not apply to this

case because the alleged customer allocation agreement between horizontal competitors was:

(1) structured in an unusual way; (2) affected a small number of estates; (3) occurred in a

relatively obscure industry with an unusual manner of operation; and (4) may contain efficiency-

enhancing potential and did not necessarily restrict competition or decrease output. Id. at 1273.

The panel found each of these arguments to be unpersuasive. It also identified precedents for

this Court to consider on remand, Id. at 1278, each of which—as explored below—support a

ruling from this Court that the per se rule should govern this case.

   A. The Per Se Rule Applies to the Practice Alleged in the Indictment: a Naked
      Customer Allocation Agreement

        The determination of whether the per se rule applies hinges on the practice involved.

Id. at 1273. Here, the Defendants are alleged to have engaged in the practice of agreeing with

their competitor to allocate customers for heir location services. It is “undisputed” that an

agreement to allocate or divide customers between competitors within the same horizontal

market constitutes a per se violation of § 1 of the Sherman Act. Id. (citing Suntar Roofing, Inc.,

897 F.2d 469, 473 (10th Cir. 1990) (customer allocation) and United States v. Topco, 405 U.S.

596, 608 (1972) (territorial allocation)). The Indictment in this case describes the Defendants’

conduct as doing exactly what Suntar Roofing had declared to be per se illegal. Kemp, 907 F.3d

at 1273. Accordingly, the Defendants cannot distinguish the customer allocation charged in this
                                                 3
  Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.926 Page 4 of 8




case. See, e.g., id. at 1277 (“there is no rule that allocation agreements are only subject to the

per se rule if customers are divided geographically.”)

   B. The Per Se Rule Applies to the Alleged Practice Even if it Affected only New
      Customers

       The alleged customer allocation agreement also cannot escape per se review on the

ground that it applied only to new customers. Indeed, “it is immaterial [to the applicability of

the per se rule] whether a customer allocation agreement applies to new or existing customers.”

Id. (citing Palmer v. RBG of Georgia, 498 U.S. 46 (1990)). Rather, the per se rule applies to

naked customer allocation agreements between horizontal competitors. See Topco, 405 U.S. at

608. Accordingly, this Court should reconsider the application of Palmer and Topco to the

allegations alleged in the Indictment. Id. at 1278.


   C. The Per Se Rule Applies to the Alleged Practice Even if it Affected a Limited
      Number of Customers

       Even if an otherwise per se unlawful agreement affects only a limited number of

customers, that does not justify the application of the rule of reason standard. In United States

v. Reicher, 983 F.2d 168, 170 (10th Cir. 1992), the Tenth Circuit held “that a conspiracy to rig a

single bid, and therefore affect only a single customer, is subject to per se analysis.” Kemp, 907

F.3d at 1277. Consistent with this reasoning, “[it does not matter] that the alleged agreement

would only affect a small number of potential customers,” Id.


   D. The Per Se Rule Applies to the Alleged Practice Even if it Occurs in the Heir
      Location Services Industry

       The obscurity of the heir location services industry and the judiciary’s lack of prior

antitrust enforcement experience in the industry also do not justify setting aside the per se rule.

The judiciary is sufficiently experienced with customer allocation practices to have categorized

                                                  4
  Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.927 Page 5 of 8




the customer allocation practice alleged here as undisputedly per se illegal. See supra, Section

I.A; see also Kemp, 907 F.3d at 1273 (quoting Arizona v. Maricopa Cty. Med. Soc’y, 457 U.S.

332, 351, for the proposition that “the argument that the per se rule must be rejustified for every

industry that has not been subject to significant antitrust litigation ignores the rationale for per se

rules”); Suntar Roofing, 897 F.2d at 473. Thus, “any lack of judicial familiarity with the Heir

Location Services industry is largely irrelevant.” Kemp, 907 F.3d at 1277 (citing Maricopa, 457

U.S. at 346). Maricopa’s guidance that “the focus [be] on the particular practice involved—

here, customer allocation agreements—[and] not on the industry in which the allegedly unlawful

practice was used,” Kemp, 907 F.3d at 1278 (citing Maricopa, 457 U.S. at 346), is particularly

instructive in this regard.

    E. The Per Se Rule Applies to the Alleged Practice Notwithstanding Any Efficiency-
       Enhancing Potential

        Claims of efficiency-enhancing potential resulting from an otherwise naked allocation

agreement do not justify a departure from the per se rule:

        [The] Supreme Court jurisprudence is clear: where the per se rule applies, it is of no
        consequence that an agreement could potentially bring net economic benefits to some
        part of the market—here to the alleged conspirators. The per se rule recognizes that
        “[f]or the sake of business certainty and litigation efficiency, we have tolerated the
        invalidation of some agreements that a fullblown inquiry might have proved to be
        reasonable.”

Kemp, 907 F.3d at 1277 (quoting Maricopa, 457 U.S. at 344). Accordingly, in light of

Maricopa’s guidance, any efficiency-enhancing potential resulting from the alleged customer

allocation agreement is irrelevant to the application of the per se rule to that prohibited practice.

    F. The Defendants Will Not Be Unfairly Harmed by Proceeding Under the Per Se Rule

        Finally, a ruling by this Court that the per se rule applies to this case does not preclude

the Defendants from mounting a defense. As in any criminal trial, even under the per se rule,


                                                   5
  Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.928 Page 6 of 8




the United States still must prove all of the elements of the charged offense beyond a reasonable

doubt. In this case, that includes proof that the Defendants knowingly entered into the naked

customer allocation agreement alleged in the Indictment. Of course Defendants would still be

free to argue and elicit evidence indicating that the United States failed to meet its burden on any

of the elements, including argument and evidence that there was no illegal agreement and that

the agreement was something other than a naked customer allocation agreement. A per se

ruling by this Court will not foreclose the Defendants that opportunity.

    II. Conclusion

        The discussion in the Tenth Circuit’s Kemp opinion and the various case precedents the

Kemp panel suggested that this Court consider on remand collectively demonstrate that the per se

rule, and not the rule of reason, is the appropriate standard to use when considering the

culpability of the Defendants.

        For the reasons stated above, the United States respectfully requests that the Court

reconsider its rule of reason order, rule instead that the per se rule applies to the conspiracy

charged, and if the United States offers sufficient evidence of that conspiracy to reach the jury,

instruct the jury consistent with that rule.




                                                  6
  Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.929 Page 7 of 8




DATED this 14th day of December 2018.



                                Respectfully submitted,



                                /s/ Kalina M. Tulley
                                KALINA M. TULLEY, IL Bar No. 6210304
                                Assistant Chief

                                ROBERT M. JACOBS, IL Bar No. 6289819
                                RUBEN MARTINEZ, JR., TX Bar No. 24052278
                                MOLLY A. KELLEY, IL Bar No. 6303678
                                Trial Attorneys
                                Antitrust Division
                                U.S. Department of Justice
                                Chicago Office
                                209 S. LaSalle Street
                                Suite 600
                                Chicago, Illinois 60604
                                (312) 984-7200




                                           7
  Case 2:16-cr-00403-DS Document 110 Filed 12/14/18 PageID.930 Page 8 of 8




                               CERTIFICATE OF SERVICE


I, Ruben Martinez, Jr., hereby certify that on December 14, 2018, I caused a copy of the
foregoing to be served in accordance with Fed. R. Crim. P. 49, LR 5.5, and the General Order on
Electronic Case Filing (ECF) pursuant to the district court’s system as to ECF filers.


                                   Respectfully submitted,



                                   /s/ Ruben Martinez, Jr.

                                   Antitrust Division
                                   U.S. Department of Justice
                                   Chicago Office
                                   209 S. LaSalle Street
                                   Suite 600
                                   Chicago, Illinois 60604
                                   (312) 984-7200
